 

EXHIBIT B

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (“Agreement”) dated __________ 2013 by and among TRIO MERGER
CORP., a Delaware corporation (“Parent”), CLCH, LLC, an Alaskan limited
liability company, as the Company Stockholders’ Representative, being the
representative of the former stockholders of SAEXPLORATION HOLDINGS, INC., a
Delaware corporation (the “Representative”), and CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as escrow agent (the “Escrow Agent”).

 

Parent, Trio Merger Sub, Inc., a wholly-owned subsidiary of Parent (“Merger
Sub”), SAExploration Holdings, Inc. (“Company”) and Representative are the
parties to an Agreement and Plan of Reorganization dated as of December 10, 2012
(the “Merger Agreement”) pursuant to which Company has merged into Merger Sub,
with Merger Sub being the surviving entity of such merger and remaining a
wholly-owned subsidiary of Parent. Pursuant to the Merger Agreement, Parent is
to be indemnified in certain respects. The parties desire to establish an escrow
fund as collateral security for the indemnification obligations under the Merger
Agreement. The Representative has been designated pursuant to the Merger
Agreement to represent all of the former stockholders of Company (the
“Stockholders”) and each Permitted Transferee (as hereinafter defined) of the
Stockholders (the Stockholders and all such Permitted Transferees are
hereinafter referred to collectively as the “Owners”), and to act on their
behalf for purposes of this Agreement. Capitalized terms used herein that are
not otherwise defined herein shall have the meanings ascribed to them in the
Merger Agreement.

 

The parties agree as follows:

 

1.           (a)          Concurrently with the execution hereof, each of the
Stockholders (or Parent, on their behalf) is delivering to the Escrow Agent, to
be held in escrow pursuant to the terms of this Agreement, stock certificates in
the amounts set forth in Schedule A hereto issued in the name of such
Stockholder representing a portion of the shares of Parent Common Stock issued
to such Stockholder in the Merger, together with two (2) assignments (separate
from certificate) executed in blank by such Stockholder, with medallion
signature guaranties. The shares of Parent Common Stock represented by the stock
certificates so delivered by the Stockholders to the Escrow Agent are herein
referred to in the aggregate as the “Escrow Fund.” The Escrow Agent shall
maintain a separate account for each Stockholder’s, and, subsequent to any
transfer permitted pursuant to Paragraph 1(d) hereof, each Owner’s, portion of
the Escrow Fund.

 

(a)          The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof. It shall treat the Escrow Fund as a trust fund in accordance with the
terms of this Agreement and not as the property of Parent. The Escrow Agent’s
duties hereunder shall terminate upon its distribution of the entire Escrow Fund
in accordance with this Agreement.

 

 

 

 

(b)          Except as herein provided, the Owners shall retain all of their
rights as stockholders of Parent with respect to shares of Parent Common Stock
constituting the Escrow Fund during the period the Escrow Fund is held by the
Escrow Agent (the “Escrow Period”), including, without limitation, the right to
vote their shares of Parent Common Stock included in the Escrow Fund.

 

(c)          During the Escrow Period, all dividends payable in cash with
respect to the shares of Parent Common Stock included in the Escrow Fund shall
be paid to the Owners, but all dividends payable in stock or other non-cash
property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold
in accordance with the terms hereof. As used herein, the term “Escrow Fund”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.

 

(d)          During the Escrow Period, no sale, transfer or other disposition
may be made of any or all of the shares of Parent Common Stock in the Escrow
Fund except (i) to a “Permitted Transferee” (as hereinafter defined), (ii) by
virtue of the laws of descent and distribution upon death of any Owner, or (iii)
pursuant to a qualified domestic relations order; provided, however, that such
permissive transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement. As
used in this Agreement, the term “Permitted Transferee” shall include: (x)
members of a Stockholder’s “Immediate Family” (as hereinafter defined); (y) an
entity in which (A) a Stockholder and/or members of a Stockholder’s Immediate
Family beneficially own 100% of such entity’s voting and non-voting equity
securities, or (B) a Stockholder and/or a member of such Stockholder’s Immediate
Family is a general partner and in which such Stockholder and/or members of such
Stockholder’s Immediate Family beneficially own 100% of all capital accounts of
such entity; and (z) a revocable trust established by a Stockholder during his
lifetime for the benefit of such Stockholder or for the exclusive benefit of all
or any of such Stockholder’s Immediate Family. As used in this Agreement, the
term “Immediate Family” means, with respect to any Stockholder, a spouse,
Parent, lineal descendants, the spouse of any lineal descendant, and brothers
and sisters (or a trust, all of whose current beneficiaries are members of an
Immediate Family of the Stockholder). In connection with and as a condition to
each permitted transfer, the Permitted Transferee shall deliver to the Escrow
Agent an assignment separate from certificate executed by the transferring
Stockholder, with medallion signature guaranty, or where applicable, an order of
a court of competent jurisdiction, evidencing the transfer of shares to the
Permitted Transferee, together with two (2) assignments (separate from
certificate) executed in blank by the Permitted Transferee, with medallion
signature guaranties, with respect to the shares transferred to the Permitted
Transferee. Upon receipt of such documents, the Escrow Agent shall deliver to
Parent’s transfer agent the original stock certificate out of which the assigned
shares are to be transferred, together with the executed assignment separate
from certificate executed by the transferring Stockholder, or a copy of the
applicable court order, and shall request that Parent issue new certificates
representing (m) the number of shares, if any, that continue to be owned by the
transferring Stockholder, and (n) the number of shares owned by the Permitted
Transferee as the result of such transfer. Parent, the transferring Stockholder
and the Permitted Transferee shall cooperate in all respects with the Escrow
Agent in documenting each such transfer and in effectuating the result intended
to be accomplished thereby. During the Escrow Period, no Owner shall pledge or
grant a security interest in such Owner’s shares of Parent Common Stock included
in the Escrow Fund or grant a security interest in such Owner’s rights under
this Agreement.

 

-2-

 

 

2.           (a)          Parent, acting through the current or former member or
members of Parent’s Board of Directors who has or have been appointed by Parent
to take all necessary actions and make all decisions on behalf of Parent with
respect to its rights to indemnification under Article VII of the Merger
Agreement (the “Committee”), may make a claim for indemnification pursuant to
the Merger Agreement (“Indemnification Claim”) against the Escrow Fund by giving
notice (a “Notice”) to the Representative (with a copy to the Escrow Agent)
specifying (i) the covenant, representation, warranty, agreement, undertaking or
obligation contained in the Merger Agreement which it asserts has been breached
or otherwise entitles Parent to indemnification, (ii) in reasonable detail, the
nature and dollar amount of any Indemnification Claim, (iii) whether the
Indemnification Claim is a claim is a Basic Indemnification Claim, a Tax
Indemnification Claim or an Environmental Indemnification Claim, and (iv)
whether the Indemnification Claim results from a Third Party Claim against
Parent or Company. The Committee also shall deliver to the Escrow Agent (with a
copy to the Representative), concurrently with its delivery to the Escrow Agent
of the Notice, a certification as to the date on which the Notice was delivered
to the Representative. As used herein, “Basic Indemnification Claim” means an
Indemnification Claim other than a Tax Indemnification Claim or an Environmental
Indemnification Claim.

 

(b)          If the Representative shall give a notice to the Committee (with a
copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Committee’s certification) by the
Representative of a copy of the Notice, disputing whether the Indemnification
Claim is indemnifiable under the Merger Agreement, the Committee and the
Representative shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Representative
within such 30-day period, the Indemnification Claim shall be deemed to be an
Established Claim (as hereinafter defined) for purposes of this Agreement.

 

(c)          If the Representative delivers a Counter Notice to the Escrow
Agent, the Committee and the Representative shall, during the period of 60 days
following the delivery of such Counter Notice or such greater period of time as
the parties may agree to in writing (with a copy to the Escrow Agent), attempt
to resolve the dispute with respect to which the Counter Notice was given. If
the Committee and the Representative shall reach a settlement with respect to
any such dispute, they shall jointly deliver written notice of such settlement
to the Escrow Agent specifying the terms thereof. If the Committee and the
Representative shall be unable to reach a settlement with respect to a dispute,
such dispute shall be resolved by arbitration pursuant to paragraph 2(d) below.

 

(d)          If the Committee and the Representative cannot resolve a dispute
prior to expiration of the 60-day period referred to in paragraph 2(c) above (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) for
arbitration in accordance with Section 8.

 

-3-

 

 

(e)          As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) Indemnification Claim resolved in favor of Parent by
settlement pursuant to paragraph 2(c) above, resulting in a dollar award to
Parent, (iii) Indemnification Claim established by the decision of an arbitrator
pursuant to paragraph 2(d) above, resulting in a dollar award to Parent, (iv)
Third Party Claim that has been sustained by a final determination (after
exhaustion of any appeals) of a court of competent jurisdiction, or (v) Third
Party Claim that the Committee and the Representative have jointly notified the
Escrow Agent has been settled in accordance with the provisions of the Merger
Agreement.

 

(f)          (i)          Promptly after an Indemnification Claim becomes an
Established Claim, the Committee and the Representative shall jointly deliver a
notice to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay
to Parent, and the Escrow Agent promptly shall pay to Parent, an amount equal to
the aggregate dollar amount of the Established Claim (or, if at such time there
remains in the Escrow Fund less than the full amount so payable, the full amount
remaining in the Escrow Fund).

 

(ii)         Payment of an Established Claim shall be made from Escrow Shares
pro rata from the account maintained on behalf of each Owner. For purposes of
each payment, such shares shall be valued at the “Fair Market Value” (as defined
below). However, in no event shall the Escrow Agent be required to calculate
Fair Market Value or make a determination of the number of shares to be
delivered to Parent in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Notice. The Escrow
Agent shall transfer to Parent out of the Escrow Fund that number of shares of
Parent Common Stock necessary to satisfy each Established Claim, as set out in
the Joint Notice. Any dispute between the Committee and the Representative
concerning the calculation of Fair Market Value or the number of shares
necessary to satisfy any Established Claim, or any other dispute regarding a
Joint Notice, shall be resolved between the Committee and the Representative in
accordance with the procedures specified in paragraph 2(d) above, and shall not
involve the Escrow Agent. Each transfer of shares in satisfaction of an
Established Claim shall be made by the Escrow Agent delivering to Parent one or
more stock certificates held in each Owner’s account evidencing not less than
such Owner’s pro rata portion of the aggregate number of shares specified in the
Joint Notice, together with assignments separate from certificate executed in
blank by such Owner and completed by the Escrow Agent in accordance with
instructions included in the Joint Notice. Upon receipt of the stock
certificates and assignments, Parent shall deliver to the Escrow Agent new
certificates representing the number of shares owned by each Owner after such
payment. The parties hereto (other than the Escrow Agent) agree that the
foregoing right to make payments of Established Claims in shares of Parent
Common Stock may be made notwithstanding any other agreements restricting or
limiting the ability of any Owner to sell any shares of Parent stock or
otherwise. The Committee and the Representative shall be required to exercise
utmost good faith in all matters relating to the preparation and delivery of
each Joint Notice. As used herein, “Fair Market Value” means the average
reported closing price for the Parent Common Stock for the ten trading days
ending on the last trading day prior to (x) the day the Established Claim is
paid with respect to Indemnification Claims paid on or before the Basic
Indemnity Escrow Termination Date, (y) the Basic Indemnity Escrow Termination
Date with respect to shares constituting the Pending Claims Reserve (as
hereinafter defined) on the Basic Indemnity Escrow Termination Date, and (z)
with respect to shares placed in the Pending Claims Reserve for a Tax
Indemnification Claim or Environmental Indemnification Claim asserted after the
Basic Indemnity Escrow Termination Date, the day such Tax Indemnification Claim
or Environmental Indemnification Claim is asserted.

 

-4-

 

 

(iii)        Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Representative shall
have the right to substitute for the Escrow Shares that otherwise would be paid
in satisfaction of such claim (the “Claim Shares”), cash in an amount equal to
the Fair Market Value of the Claim Shares (“Substituted Cash”). In such event
(i) the Joint Notice shall include a statement describing the substitution of
Substituted Cash for the Claim Shares, and (ii) substantially contemporaneously
with the delivery of such Joint Notice, the Representative shall cause currently
available funds to be delivered to the Escrow Agent in an amount equal to the
Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash, the
Escrow Agent shall (y) in payment of the Established Claim described in the
Joint Notice, deliver the Substituted Cash to Parent in lieu of the Claim
Shares, and (z) cause the Claim Shares to be returned to the Representative.

 

3.           (a)          On the first Business Day after the Basic Indemnity
Escrow Termination Date, upon receipt of a Joint Notice, the Escrow Agent shall
distribute and deliver to each Owner certificates representing shares of Parent
Common Stock then in such Owner’s account in the Escrow Fund equal to one-half
of the original number of shares placed in such Owner’s account less that number
of shares in such Owner’s account equal to the sum of (i) the number of shares
applied in satisfaction of Indemnification Claims made prior to that date and
(ii) the number of shares in the Pending Claims Reserve allocated to such
Owner’s account, as provided in the following sentence, and shall continue to
hold the remaining shares in such Owner’s account as T/E Indemnity Shares. If,
at such time, there are any Indemnification Claims with respect to which Notices
have been received but which have not been resolved pursuant to Section 2 hereof
or in respect of which the Escrow Agent has not been notified of, and received a
copy of, a final determination (after exhaustion of any appeals) by a court of
competent jurisdiction, as the case may be (in either case, “Pending Claims”),
and which, if resolved or finally determined in favor of Parent, would result in
a payment to Parent, the Escrow Agent shall retain in the Pending Claims Reserve
that number of shares of Parent Common Stock having a Fair Market Value equal to
the dollar amount for which indemnification is sought in such Indemnification
Claim, allocated pro rata from the account maintained on behalf of each Owner.
The Committee and the Representative shall certify to the Escrow Agent the Fair
Market Value to be used in calculating the Pending Claims Reserve and the number
of shares of Parent Common Stock to be retained therefor. Thereafter, if any
Pending Claim becomes an Established Claim, the Committee and the Representative
shall deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to
deliver to Parent the number of shares in the Pending Claims Reserve in respect
thereof determined in accordance with paragraph 2(f) above and to deliver to
each Owner the remaining shares in the Pending Claims Reserve allocated to such
Pending Claim, all as specified in a Joint Notice. If any Pending Claim is
resolved against Parent, the Committee and the Representative shall deliver to
the Escrow Agent a Joint Notice directing the Escrow Agent to pay to each Owner
its pro rata portion of the number of shares allocated to such Pending Claim in
the Pending Claims Reserve.

 

-5-

 

 

(b)          On the first Business Day after the T/E Indemnity Escrow
Termination Date, upon receipt of a Joint Notice, the Escrow Agent shall
distribute and deliver to each Owner certificates representing the shares of
Parent Common Stock then in such Owner’s account in the Escrow Fund that are T/E
Indemnity Shares other than T/E Indemnity Shares in the Pending Claims Reserve.
Upon the subsequent resolution of a Claim for which shares remain in the Pending
Claims Reserve, upon receipt of a Joint Notice, the Escrow Agent shall
distribute and deliver such shares to the Parent, if the Claim is resolved in
favor of Parent, or, if resolved against Parent, to the Owners pro rata to the
accounts maintained for them. Upon resolution of all Pending Claims, the
Committee and the Representative shall deliver to the Escrow Agent a Joint
Notice directing the Escrow Agent to pay to each Owner the remaining portion of
his or her account in the Escrow Fund.

 

(c)          As used herein, the “Pending Claims Reserve” shall mean, at the
time any such determination is made, that number of shares of Parent Common
Stock in the Escrow Fund having a Fair Market Value equal to the sum of the
aggregate dollar amounts claimed to be due with respect to all Pending Claims
(as shown in the Notices of such Claims).

 

4.            The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Parent and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.

 

5.            (a)          The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein. It is understood that the Escrow Agent
is not a trustee or fiduciary and is acting hereunder merely in a ministerial
capacity.

 

(b)          The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

(c)          The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Parent pursuant to the terms of this Agreement or, if
such notice is disputed by the Committee or the Representative, the settlement
with respect to any such dispute, whether by virtue of joint resolution,
arbitration or determination of a court of competent jurisdiction, is to pay to
Parent the amount specified in such notice, and the Escrow Agent shall have no
duty to determine the validity, authenticity or enforceability of any
specification or certification made in such notice.

 

-6-

 

 

(d)          The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 

(e)          The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and the Representative. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate.

 

(f)          The Escrow Agent shall be indemnified and held harmless by Parent
from and against any expenses, including counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Fund held by it hereunder, other than expenses or losses arising
from the gross negligence or willful misconduct of the Escrow Agent. Promptly
after the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing. In the event of the receipt of such notice,
the Escrow Agent, in its sole discretion, may commence an action in the nature
of interpleader in the any state or federal court located in New York County,
State of New York.

 

(g)          The Escrow Agent shall be entitled to reasonable compensation from
Parent for all services rendered by it hereunder. The Escrow Agent shall also be
entitled to reimbursement from Parent for all expenses paid or incurred by it in
the administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

(h)          From time to time on and after the date hereof, the Committee and
the Representative shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

(i)          Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

6.           This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

 

-7-

 

 

7.           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by the
Committee, the Representative and the Escrow Agent.

 

8.           All disputes arising under this Agreement between the Committee and
the Representative, including a dispute arising from a party’s failure or
refusal to sign a Joint Notice, shall be submitted to arbitration to the
American Arbitration Association in New York City. The Committee and the
Representative each hereby consents to the exclusive jurisdiction of the federal
and state courts sitting in New York County, State of New York, with respect to
any claim or controversy arising out of this Agreement. Service of process in
any action or proceeding brought against the Committee or the Representative in
respect of any such claim or controversy may be made upon it by registered mail,
postage prepaid, return receipt requested, at the address specified in Section
9, with copies delivered by nationally recognized overnight carrier to Graubard
Miller, The Chrysler Building, 405 Lexington Avenue, New York, N.Y. 10174,
Attention: David Alan Miller, Esq., and to Strasburger & Price, LLP, 1401
McKinney Street, Suite 2200, Houston, TX 77010, Attention: W. Garney Griggs,
Esq.

 

9.           All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:

 

A.           If to the Committee, to it at:

 

Eric Rosenfeld
777 Third Avenue, 37th Floor
New York, New York 10017
Telecopier No.: 212-319-0760

 

with a copy to:

 

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
Telecopier No.: 212-818-8881

 

-8-

 

 

B.           If to the Representative, to him at:

 

1400 W. Benson Blvd. Ste. 370
Anchorage, AK 99503



with a copy to:



Strasburger & Price, LLP

 

1401 McKinney Street, Suite 2200

 

Houston, TX 77010
Attention: W. Garney Griggs, Esq.
Telecopier No.: 832-397-3522

 

C.           If to the Escrow Agent, to it at:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind
Telecopier No.: 212-509-5150

 

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

 

10.          (a)          If this Agreement requires a party to deliver any
notice or other document, and such party refuses to do so, the matter shall be
submitted to arbitration pursuant to paragraph 2(d) of this Agreement.

 

(b)          All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered and, if
applicable, shall clearly specify the aggregate dollar amount due and payable to
Parent.

 

(c)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

[Signatures are on following page]

 

-9-

 

 

[Signature Page to Escrow Agreement]

 

  TRIO MERGER CORP.         By:     Name:     Title:           THE
REPRESENTATIVE       CLCH, LLC         By:     Name:     Title:           ESCROW
AGENT       CONTINENTAL STOCK TRANSFER &   TRUST COMPANY         By:     Name:  
  Title:   

 

-10-

 

